              Case 2:21-cv-01147-RSM Document 8 Filed 09/10/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9
10    ZAKEE SHAKIR,                                    Case No. C21-1147RSM

11                  Plaintiff,                         ORDER TO SHOW CAUSE
12                    v.
13
      THE DEPARTMENT OF PUBLIC
14    DEFENSE, NORTHWEST DEFENDER’S
      DIVISION – KING COUNTY,
15
16                Defendant.

17          Pro se Plaintiff Zakee Shakir has been granted leave to proceed in forma pauperis in
18
     this matter. Dkt. #6. The Complaint was posted on the docket on September 10, 2021. Dkt.
19
     #7. Summons has not yet been issued.
20
            Plaintiff Shakir brings this case against “The department of Public Defense, Northwest
21
22   Defender’s Division, King County.” Id. at 2. Mr. Shakir has filed a “Prisoner Civil Rights

23   Complaint” form issued by this Court for prisoners filing complaints under 42 U.S.C. § 1983.
24
     However, his mailing address indicates that he is no longer incarcerated. See Dkt. #1-2.
25
     Perhaps realizing this error, Mr. Shakir has not included the first page of the form where the
26
27   plaintiff is to include his prisoner ID number, place of detention and prisoner status. The

28   Complaint simply jumps from “Page 1 of 9” to “Page 3 of 9.”



     ORDER TO SHOW CAUSE - 1
               Case 2:21-cv-01147-RSM Document 8 Filed 09/10/21 Page 2 of 2




            Turning to the substance of the Complaint, Mr. Shakir appears to be suing the public
 1
 2   defender that represented Plaintiff in a 2011 state court matter. Plaintiff brings causes of action

 3   for violations of the 4th Amendment, 5th Amendment (due process), and 8th Amendment. It is
 4
     unclear to the Court how the public defender is liable under these causes of action. The facts
 5
     are not connected to the law. It is unclear how Plaintiff can bring civil suit against this
 6
 7   Defendant for actions that occurred approximately ten years ago.

 8          The Court will dismiss a Complaint at any time if the action fails to state a claim, raises
 9   frivolous or malicious claims, or seeks monetary relief from a defendant who is immune from
10
     such relief. See 28 U.S.C. § 1915(e)(2)(B).
11
            As it currently stands, Plaintiff does not support these claims with sufficient facts or law
12
13   to establish a claim. Plaintiff’s Complaint suffers from deficiencies that, if not corrected in an

14   Amended Complaint, require dismissal. See 28 U.S.C. § 1915(e)(2)(B).
15          Accordingly, the Court hereby ORDERS that Plaintiff must SHOW CAUSE why this
16
     case should not be dismissed by filing a response with the Court no later than thirty (30) days
17
     from the date of this Order. Plaintiff must explain 1) how the public defender is liable under
18
19   these causes of action 2) why any of these claims are timely and not barred by applicable

20   statutes of limitation. This response is limited to six (6) pages. Failure to file a response to
21
     this Order in 30 days will result in dismissal of this case.
22
            DATED this 10th day of September, 2021.
23
24
25
26
27
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
28



     ORDER TO SHOW CAUSE - 2
